Title: To James Madison from William Davy, 27 February 1808
From: Davy, William
To: Madison, James



Sir!
Philadelphia Feby. 27. 1808

Presuming that the Government, may soon have Occasion to ingage another Merchant Ship, to take Despatches to Europe, I am induced to take the Liberty of offering One for that purpose, of a very superior Quality: The Ship Coromandel of about 340 Tons burden, built in this Port, of the very best Materials, is Compleatly Copper’d & copper bolted, has made one Voyage only to India; she has every thing ready to sail at a short Notice.  If required she can carry Eighteen Guns, being expressly constructed for that purpose, & for very fast sailing, in which few Ships can equal her.  The Gentlemen of the Navy of the U:S: stationed in this place, will if applied to give satisfactory Information of this Ship, Curiosity having led them to examine her Model, & general Construction with minute Attention.
Not knowing on what Plan the Government employs these Vessels, I can only say, that I shall be satisfied with what may be reasonable for such a Ship as I have the honour to offer, & that she shall be most respectably commanded.  I have the honour to be with great Respect Sir! your Obt. Hble Servt.

William Davy

